Title: Location of the Capital, [28 September] 1789
From: Madison, James
To: 


[28 September 1789]

   
   Debate continued on the Senate amendment to substitute Germantown for the Susquehanna site.


Mr. Madison Contended that the amendment proposed by the senate, was a departure from every principle adopted by the house; but he would not trouble them with a recapitulation of arguments, which, he feared, would be unavailing; he wished, however, that the house would provide against one inconvenience, which was, to prevent the district in Pennsylvania, chosen by congress, from being deprived, for a time, of the benefit of laws. This, he apprehended, would be the case, unless congress made provision for the operation of the laws of Pennsylvania, in the act by which they accepted of the cession of that state; for the state relinquished the right of legislation from the moment that congress accepted of the district. The propriety of this proposition was so apparent, that he had not a doubt but the house would consent to it: He then moved the following proviso:
“And provided, that nothing herein contained shall be construed to affect the operation of the laws of Pennsylvania, within the district ceded, and accepted, until congress shall otherwise provide by law.”
